Woodward, J.:
The petitioner, Eliza Moulton, instituted this proceeding under the provisions of the Liquor Tax Law (Laws of 1896, chap. 112) for the revocation and cancellation of liquor tax certificate No. 18,052, alleging that certain material statements made in the application therefor were false, in that Pasquale Acconcia in “said statement and application alleged that there were no buildings occupied exclusively as dwellings, the nearest entrance to which was within two hundred feet, measured in a straight line, of the nearest entrance to the premises where the traffic in liquors was intended to be carried on, wfien, as a matter of fact, there.are at least three buildings occupied exclusively as dwellings ” within that distance, two of which were owned by the petitioner. It was further suggested by the petitioner that the ■applicant, Pasquale Acconcia, had made a false statement in declaring that “ trafficking in liquors was actually and lawfully carried on in said premises on April 30th, 1892, and continuously since, when, as a matter of fact, the trafficking in liquors has only been carried cn continuously since May 1st, 1900, there, and that by said Pasquale Acconcia; that for some time prior and up to about the 23d day of •October, 1899, trafficking in liquors was carried on in said premises by ■one Joseph McNamara1, but that he on or about October 30th, 1899, voluntarily surrendered up to the said Francis M. Carpenter, treasurer of the county of Westchester, his said liquor tax certificate, and the same was cancelled,” and that “ thereafter and from the 23d day of October, 1899, to on or about the 12th day of March, 1900, the said premises were vacant.” It also appears that one William Traphagen applied for and received a liquor tax certificate for the premises here involved on the 12th day of March, 1900, but that no liquors were sold under this certificate, nor were any liquors sold upon the premises after the 23d day of October, 1899, until the said Pasquale Acconcia secured the certificate in controversy in April, 1900. The petitioner also alleges that “ there is a building occupied exclusively as a church and school within two hundred feet of said premises.” The matter was turned over to a referee to take the *27evidence, and upon. Ms report coming in, the court grantéd the ■order canceling and revoMng the certificate.
The question presented on this appeal is one of law.
There are no material questions of fact, and we shall not feel called upon to consider the suggestions of counsel in reference to matters outside of the petition. We will assume that a license having been granted for the sale of liquors on these premises under the provisions of the law as it existed prior to the enactment of the Liquor Tax Law in 1896, the trafficMng in liquors which was concededly carried on in the premises on the 23d day of March, 1896, was lawful, and the evidence ' clearly establishes that the premises were actually occupied as a hotel at the time. It is not necessary to constitute a hotel that it should conform to the requirements of subdivision 1 of section 19. of chapter 401 of the Laws of 1892 ; it was a hotel in the contemplation of the Liquor Tax Law if it was kept open for entertaining strangers or travelers (15 Am. & Eng. Ency. of Law [2d ed.], 766, and authorities there cited), and the question of whether the license granted in 1895, and in force at the tizne of the enactment of the Liquor Tax Law, was a lawful license is not material to the question now before us. The real question is whether the statements made in the application of Pasquale Acconcia, and which are concededly untrue, are material; whether he would have been entitled to the liquor tax certificate if his answers had correctly stated the facts. If he would, thezi the statements are not material, and they cannot invalidate his certificate. (Matter of Kessler, 163 N. Y. 205, 207.) By the provisions of subdivision 8 of section 17 of the Liquor Tax Law, as amended by Laws of 1897, chapter 312, te when the neai'est entrance to the premises described in said statement as those in which traffic in liquor is to be earned on is within two hundred feet, measured in a straight line, of the nearest entzance to a building or buildings occupied exclusively for a dwelling,” it is necessary to file the consents in wilting of at least two-thirds of the owners of such building or buildings, but it is provided that “ such consent shall not be required in cases where such traffic in liquor was actually lawfully carried on in said premises so described in said statement on the twenty-third day of March, eighteen hundred and ninety-six, nor shall such consent be required for any place described in said statement which was occupied as a hotel on said last-*28mentioned date, notwithstanding such traffic in liqujors was not then carried on thereat.” If it be conceded that the license granted in 1895- by the local board of excise was not legal (andjthepresumption must always be that, public officials have done their duty), there is no' question that the premises described in the application for the certificate were actually occupied as a hotel at the timej the Liquor Tax Law went into effect, and it was not necessary to have the consents! required by the provision of the statute above quoted. It is obvious,, therefore, that if the applicant had stated that there were buildings-used as residences or as churches and schoolhouses within the prohibited distance, it would not have affected his rigjht to the liquor tax certificate, and the statement, whether true or false, was utterly immaterial. (Matter of Hawkins, 165 N. Y. 188, 192.) It is proper to state, however, that the case last mentioned was decided by the Court of Appeals subsequent to the time when the learned court at Special Term made the order now under review.
But it is insisted that the trafficking in liquors was suspended upon these premises from the 23d day of October, 1899, to about the 15th day of May, 1900, and that the statement of the applicant that “ trafficking in liquors was actually and lawfully carried on in said premises on April 30th, 1892, and continuously since,” being untrue, was a material misstatement of the facts warranting the order granted by the court below. It appears from the evidence that the premises described had been used as a hotel for a series of' years ; that the building was constructed ten or twelve years before the -hearing, and had been used as such up to about the 23d day of October, 1899, when the tenant, Joseph McNamara, was dispossessed for' the-non-payment of rent. The property belonged to the Traphagen estate at that time, and was subsequently sold to one Peter Cunneen. In the meantime one William Traphagen took out a liquor tax certificate on the 12th of March, 1900, and without opening the place, assigned the same to Pasquale Acconcia on the 26th of April, 1900. The latter, after making repairs, opened the place on the 15th day of May, 1900, under the certificate which was subsequently revoked by the order appealed from. There seems to be no doubt that the statement of Acconcia, that the premises had been used for trafficking in liquors since April, 1892, was made in good faith; that he believed that this was a substantially true state*29ment of the facts, he having come into possession while the tax certificate issued, to William Traphagen was in force, and resuming the business as soon as necessary repairs were made. But whether the statement was true or false, it does not affect the right of the appellant to the certificate here involved. The premises were actually occupied as a hotel on the 23d day of March, 1896, and the place in question was expressly excepted from the provisions of the law which required consents to be filed. If there had been no liquors sold upon the premises at any time, either before or after the enactment of the Liquor Tax Law, the applicant would have been entitled to the certificate without filing consents, and the question of whether liquors had been continuously sold upon the premises was not of the slightest consequence. The Court of Appeals in Matter of Hawkins (supra) goes so far as to hold that where the premises were actually occupied for the purpose of lawfully trafficking in liquors on the 23d day of March, 1896, “ it is not necessary that it should have been continuous down to. the time of the filing of the application for a certificate,” and points out that “ the word ‘ continuously,’ which is used in the same subdivision, refers to a case where consents are necessary for other places, and having been once •obtained and filed, are preserved and kept in force so long as the place shall be continuously occupied for the traffic.”
The court further declares, in the same case, that “ We do not intend to hold that the privilege conferred by the statute, which secures to the property owner a right to the certificate without consents, as to, places of this character, may not be lost or abandoned by the intentional act of the owner of the property,” but it indicates that the intention must be clearly established that the “ owner intended to discontinue the liquor traffic at the place.” There is no doubt that if the owner of the premises here involved had abandoned it as a hotel, and had put in a stock of groceries or a grist mill, it would so far have lost its character as a hotel as to come within the general rule laid down by the statute; but the mere fact that the premises were without a tenant during a period of several months evidences no intention on the part of the owners to abandon the property right secured by the statute, and a mistake on the part of the applicant, on a question which did not affect his right to the certificate, is of no consequence.
*30It is not alleged in the petition that any false statement was made in reference to a church' or schóolhouse, and, if there had>been, it is governed by the same rules as to dwellings, the exceptions' being the same in effect.
The order appealed from should be reversed, and the proceeding dismissed, with costs.
All concurred.
Order reversed, with ten dollars costs and disbursements, and proceeding dismissed.